Title: General Orders, 3 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Thursday October 3d 1782
                     
                     Parole New York,
                     Countersigns Albany, Newburgh.
                  
                  For duty tomorrow Colonel Van ScaickLt Colonel Van DyckBrigade Major SmithBrigade Quartermaster TuckermanFor duty tomorrowthe 2d Connecticut & 6th Massa. regiments.
               